Case 7:17-cv-07948-NSR Document 93 Filed 08/13/20 Page 1 of 1

PORTALEJRANDAZZO

James A. Randazzo, Esq.
jrandazzo@portalerandazzo.com
Direct Dial: 914-359-2410

August 13, 2020

VIA ECF

Honorable Judith C. McCarthy
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10606

Re: Anthony DiPippo v. County of Putnam, et al.
17 Civ. 7948 (NSR) (JCM)

Dear Magistrate Judge McCarthy:

Please be advised that the above-referenced matter has been settled. The parties request
forty-five (45) days to finalize the settlement documents and to file a Stipulation of Discontinuance

with the Court.

Thank you for your courtesies and assistance.

i

AWE

James A. Randazzo

 

JAR/cp
ce: Counsel of Record (via ECF)

——
¢

 

 

245 MAIN STREET SUITE 340 WHITE PLAINS, NY 10601
WWW.PORTALERANDAZZO.COM

MAIN: 914-359-2400 | Fax: 914-801-5447
